Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of the claims
Claims 10 – 25 were pending in the instant Application.
With amendment filed on February 06, 2022, Applicant have amended claims 10, 13, 19, 24, and 25.
Claims 10 – 25 are pending in the instant application.

Response to Arguments
Applicant's arguments filed February 06, 2022 have been fully considered but they are not persuasive.
Regarding c112 rejections, Applicant argues, 
“Applicant disagrees and submits that this relationship is inherent from the description and the drawings. The specification clearly discusses and describe in embodiments of the feedback. As for example, fig.3 and fig 4 of the drawings, and paragraphs [0035] and [0038] describe embodiments of the feedback which include band pass filter components at the input to the feedback. Paragraph [0035] states in part that the subsampling feedback loop 200 includes "...bandpass filters 245, a track and hold 250, an analog-to-digital converter 255, a digital conversion unit 260..." and paragraph [0038], "... subsampling-based receiver 300..... RF bandpass filter 305, low-noise amplifier (LNA) 310, subsampling receiver 345 including the track and hold (T&H) 320, and ADC 325 followed by baseband digital signal processing (DSP) unit 330. The T&H 320 ... to expand the analog bandwidth of the receiver and defines the RF range of receiver operation". 
As such, while the present application does not explicitly use the word "smaller" in relation to the feedback bandwidth and the transmit signal bandwidth, Applicant respectfully submits that a person of ordinary skill in the art would readily appreciate that the smaller bandwidth was contemplated in light of the clear support discussed above. In other words, the illustration of the band pass filters (figs 2 and 3) and reference to the T&H used as an example of to expand the RF bandwidth of the feedback receiver clearly convey to persons skilled in the art that the bandwidth is smaller.
Nevertheless claim 10 and 19 have been amended to recite in part "signal observation feedback receiver for receiving said feedback signal as havinlimited feedback signal having feedback bandwidth smaller than a bandwidth of the transmit signal path". 
Accordingly, it is respectfully submitted that the rejection is overcome and respectfully requested that the rejection be withdrawn.”
However, the office respectfully disagrees. The Office submits that “said signal observation feedback receiver having a feedback bandwidth smaller than a bandwidth of the transmit signal path” is not an inherent feature from the description of the original filed specification. Present specification only discloses subsampling the TF signal a frequency lower than the carrier frequency (see paragraph 0036). Further, disclose determining the subsampling frequency.  Present specification does not disclose any bandwidth relationship between the feedback bandwidth and the carrier frequency bandwidth. Further, present specification does not disclose that “feedback bandwidth smaller than a bandwidth of the transmit signal path”. The phrase “band-limited signal” does not translate to “bandwidth smaller than a bandwidth of the transmit signal path”. Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Thus claims 10 – 23 remain stand rejected under 35 USC 112.
Regarding claim 17, applicant further argues, 
“With regard to claim 17, "wherein the signal observation feedback receiver is implemented without an anti-aliasing filter", the Action alleges that the original specification does not even mention "anti-aliasing filter". Applicant submits that both paragraphs [0036] and [0038] describe that to avoid aliasing between replicas the subsampling rate is chosen. In other words, the feedback receiver is implemented without an antialiasing filter. 
As such, while the present application does not explicitly use the words "without an anti-aliasing filter", Applicant respectfully submits that a person of ordinary skill in the art would readily appreciate that this was implicitly contemplated in light of the clear support discussed above. 
Accordingly, it is respectfully submitted that the rejection is overcome and respectfully requested that the rejection be withdrawn.”

However, the Office respectfully disagrees. The office submits that paragraphs 0036 and 0037 merely disclose how to select the sampling frequency for a subsampling receiver. However, nowhere in the specification disclose that the receiver does not require an anti-aliasing filter. The office further submits that “Any negative limitation or exclusionary proviso must have basis in the original disclosure. … The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.” See MPEP 2173.05 (i). The Office further submit that the original specification does not even mention “anti-aliasing filter”. Therefore, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding 112(b) rejection of claim 13, Applicant have amended the claim to overcome the 112(b) rejection. Therefore, the 112(b) rejection of claim 13 has been withdrawn. 
Regarding art rejections, Applicant’s arguments directed toward newly amended 
With respect all other claims the Applicant makes same argument as the argument applied to claim 10. Therefore, the same response applied to the argument with respect to independent claims above is applied here.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 – 23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP § 714.01(e) and § 602. A preliminary amendment filed after the filing date of the application is not part of the original disclosure of the application. MPEP 608.04(b). Thus, the new matter introduced in the preliminary amendment is not part of the original specification.  Therefore, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Similar scenario exists in claim 19.
Claims 11 – 18, and 20 - 23 are inherently rejected because of depend on rejected claim 10 and 19 mentioned in above paragraph


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10 – 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fuller (US 8,391,809) in view of JRG Oya et al (J. R. G. Oya, F. Munoz, A. Torralba, A. Jurado, A. J. Garrido and J. Banos, "Data Acquisition System Based on Subsampling for Testing Wideband Multistandard Receivers," in IEEE Transactions on Instrumentation and Measurement, vol. 60, no. 9, pp. 3234-3237, Sept. 2011, doi: 10.1109/TIM.2011.2128710.).

Regarding claim 11, which inherits the limitations of claim 10, Fuller further teaches said estimation including estimating coefficients for the digital predistorter based on said provided samples (see Fuller figure 1, component 108 and figure 2, component 208 “coefficient calculator”).
Regarding claim 12, which inherits the limitations of claim 11, Fuller further teaches wherein said estimating includes recomputing coefficients for the digital predistorter (see Fuller figure 1, component 108 and figure 2, component 208 “coefficient calculator” and column 5, lines 23 – 45, and column 6, 33 – 45, “coefficient calculator updates coefficient vector”).
Regarding claim 13, which inherits the limitations of claim 10, Fuller further teaches wherein said analyzing and modeling stage is further configured to: perform time alignment of the samples of the feedback signals (see figure 2, component 242); and 2perform reconstruction of complex baseband signals from sampling said outputs of said concurrent multi-band transmitter (see Fuller figure 1 and 2).
Regarding claim 14, which inherits the limitations of claim 10, Fuller further teaches wherein said signal observation feedback receiver is configured to: down-convert samples of the feedback signals; and extract from said down-converted 
Regarding claim 15, which inherits the limitations of claim 10, Fuller further teaches wherein providing said samples of the feedback signal includes sampling of multiple frequency segments of the feedback signal by the signal observation feedback receiver (see Fuller figure 2, component 244) 
Regarding claim 16, which inherits the limitations of claim 10, Fuller further teaches wherein sampling of the feedback signal by the signal observation feedback receiver comprising subsampling of the feedback signal by the signal observation feedback receiver (see Fuller figure 2, component 244 “lower sampling rate”)
Regarding claim 17, which inherits the limitations of claim 10, Fuller further teaches wherein the signal observation feedback receiver is implemented without an anti-aliasing filter (Fuller does not disclose having an anti-aliasing filter)
Regarding claim 18, which inherits the limitations of claim 10, Fuller further teaches wherein providing said samples of the feedback signal includes sampling at frequency rates lower than a carrier frequency of the output signal and higher than the output signal bandwidth (see Fuller figure 2)
Regarding claim 19, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 10 is applicable hereto.
Regarding claim 20, which inherits the limitations of claim 19, the claimed method including the features corresponds to subject matter mentioned above in the rejection of claim 15 is applicable hereto.

Regarding claim 22, which inherits the limitations of claim 20, Fuller further teaches wherein sampled multiple frequency portions being replicates for use in reconstructing a baseband signal (see Fuller figure 2, component 228 and column 6, lines 33 - 45).
Regarding claim 23, which inherits the limitations of claim 20, Fuller further teaches wherein sampling over the multiple frequency segments of the at least one output signal comprises: subsampling a measured signal observed with the observation receiver of the at least one output signal of the output of the transmit chain to produce a resultant subsampled signal having a spectral representation that is a folded copy of an original spectral representation of the measured signal (see Fuller figure 2, component 228, 244 and column 6, lines 33 - 45).
Regarding claim 25, Fuller teaches method for linearizing a transmitter (see figure 1 and 2), said method comprising: applying a baseband signal to a transmit signal path (see column 3, lines 65 – column 4, lines 4 “baseband input signal”); producing at least one output signal from a power amplifier in a transmit signal path(see figure 1 and 2, output of PA); sampling at least one observed signal of the output signal in the transmit signal path using a feedback receiver (see figure 2, component 244), and wherein the sampling is over multiple frequency segments of the output signal (see figure 1 and 2, multiband signals); and determining one or more sets of predistortion coefficients for controlling operation of a digital predistorter to predictor signals applied 
Regarding claim 25, which inherits the limitations of claim 24, Fuller in view of JRG Oya et al further teach further configured with: a plurality of said digital predistorters, each to effect predistortion of one of a plurality of concurrent multiband input signals (see Fuller figure 1 and 2); and a concurrent multiband transmitter including said power amplifier to amplify the predistorted concurrent multiband signals for said transmission (see Fuller figure 1 and 2); and wherein said predistorters are updated by a single analyzing and modelling stage based on samples from a single signal observation feedback receiver (see figure 1 and 2).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAISON. JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633